Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ashley Sperbeck on 07/13/2022.
The amended claims are listed below.
Claim 5: Change the recitation “to alleviate” (line 1) to “to slow progression to”; delete the recitation “or for the prophylaxis of the degenerative joint disease in the human” (line 2); and replace the recitation “comprising: an extracellular matrix composition comprising: hyaluronic acid; hydrolyzed collagen; and
glucosamine or pharmaceutically acceptable salts thereof; and a vitamin composition” (lines 4-9) with “of claim 1”. 
Claim 6: Change the recitation “the food supplement further comprises a” (line 1) to “the cannabinoid composition includes a”.
Claim 7: Change the recitation “the vitamin composition comprises hyaluronic acid and at” (lines 1 to 2) to “the method further comprises administering a vitamin selected from at”.
Claim 8: Change the recitation “at alleviating” (line 1) to “at reducing”; delete the recitation “or for the prophylaxis of the degenerative joint disease in the human” (lines 2 to 3); insert the word “porcine” immediately before the recitation “collagen” (lines 4, 5, and 6, at 3 locations); and insert the phrase “of claim 1” immediately after the recitation “create the food supplement” (last line).
Claim 9: Change the recitation “the formulation comprises: hyaluronic acid; glucosamine hydrochloride; and a vitamin composition” (lines 1-4) to “the method further comprises: adding a vitamin composition”. 
Claim 10: Change the recitation “the formulation further comprises a” (line 1) to “the cannabinoid composition includes a”.
Claim 11: Insert the word “porcine” immediately before the recitation “collagen” (lines 1 and 2, at 2 locations); and insert the phrase “before adding a protease” immediately after the recitation “pH of the solution” (last line).
Claim 13: Change the recitation “comprises” (lines 2 and 4) to “is”; and replace the recitation “comprise” (line 3) with “is”.
Claim 14: Change the recitation “solution occurs” (line 1) to “solution is conducted”. 
Claims 15: Insert the word “porcine” immediately before the recitation “collagen” (lines 1, 2, and 10, at 3 locations); insert the word “effective” immediately after the recitation “adding an” (line 3); insert the phrase “pH-adjusted” immediately after the recitation “hydrolyzing the” (line 4); insert the word “hydrolyzed” immediately after the recitations “cooling the” (line 6) and “adjusting the pH of the” (line 7);  and insert the phrase “pH-adjusted hydrolyzed” immediately after the recitation “filtering the” (line 8).
Claims 16: Insert the word “effective” immediately after the recitation “wherein the” (claim 16).
Claims 18: Change the recitation “the solution occurs to” (line 1) to “the hydrolyzed solution occurs at”.
Claims 20: Insert the word “porcine” immediately before the recitation “collagen” (line 1).
Claims 21: Change the recitation “comprises about” (line 1) to “contains about”.
Claims 22: Change the recitation “comprises about” (line 1) to “contains about”.

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 06/21/2022 has been entered. Claims 21 and 22 are newly added. Claims 1, 3, 21, and 22 are allowable. The restriction requirement among species and inventions, as set forth in the Office action mailed on 12/10/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/23/2022 is withdrawn.  Claims 5-20, directed to a method of using or a method of making the food supplement of claim 1.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Thus, claims 1, 3, and 5-22 are currently under examination and allowed in this Office Action.   

Priority
This application is a CIP of 16/560,565 filed on 09/04/2019, now PAT 11191814, which claims benefit of US Provisional Application No. 62/726,467 filed on 09/04/2018.

Withdrawn Claim Objections/Rejections
The objection of claim 1 because of incorrect recitation, as set forth on page 2 of the Non-Final Rejection mailed on 02/23/2022, is withdrawn in view of amended claim.
The rejection of claims 1-4 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth on pages 3-7 of the Non-Final Rejection mailed on 02/23/2022, is withdrawn in view of amended claim 1 and cancelled claims 2 and 4. Claim 3 depends from claim 1.
The rejection of claims 1-4 under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or a product of nature without significantly more, as set forth on pages 7 to 8 of the Non-Final Rejection mailed on 02/23/2022, is withdrawn in view of amended claim 1 and cancelled claims 2 and 4. Claim 3 depends from claim 1.
The rejection of claims 1, 3, and 4 under 35 U.S.C. 102(a)(1) as being anticipated by Petito et al., as set forth on pages 9-10 of the Non-Final Rejection mailed on 02/23/2022, is withdrawn in view of amended claim 1 and cancelled claim 4. Claim 3 depends from claim 1.
The rejection of claims 1-4 under 35 U.S.C. 103 as being unpatentable over Petito et al. in view of Robson et al., as set forth on pages 10-12 of the Non-Final Rejection mailed on 02/23/2022, is withdrawn in view of amended claim 1 and cancelled claims 2 and 4. Claim 3 depends from claim 1.
The rejection of claims 1-4 on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,191,814, as set forth on page 14 of the Non-Final Rejection mailed on 02/23/2022, is withdrawn in view of amended claim 1, cancelled claims 2 and 4, and Terminal Disclaimer filed and approved on 06/21/2022.
The provisional rejection of claim 1-4 on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 9 of copending Application No. 17,505,689, as set forth on pages 14 to 15 of the Non-Final Rejection mailed on 02/23/2022, is withdrawn in view of amended claim 1, cancelled claims 2 and 4, and Terminal Disclaimer filed and approved on 06/21/2022.

Allowable Subject Matter
The amended claims 1, 5, and 8 are allowed. Claims 3, 21, and 22, depending from claim 1; claims 6 and 7, depending from claim 5; and claims 9-20, depending from claim 8, are also allowed. 
The following is an examiner’s statement of reasons for allowance: The amended claim 1, directed to A food supplement for a human, the food supplement consisting of: an extracellular matrix agent selected from the group consisting of: hydrolyzed porcine collagen, hyaluronic acid, and glucosamine or pharmaceutically acceptable salts thereof, and a cannabinoid composition, wherein the food supplement is effective in reducing at least one symptom of a degenerative joint disease in the human; and claims 5 and 8, directed to a method comprising: administering a food supplement of claim 1 or a method comprising: engaging in enzymatic hydrolysis of a porcine collagen with a protease to create a hydrolyzed porcine collagen; and adding a formulation to the hydrolyzed porcine collagen to create the food supplement of claim 1, are free of prior art rejection. The closest prior art is cited in the Non-Final Rejection mailed on 02/23/2022, in which Petito et al. (US 2002/0025921, published on February 28, 2002) disclosed a composition for growing, protecting, and healing of tissues and cells of animals or humans. The composition comprising a hydrolyzed collagen and hyaluronic acid as the basic ingredients can be utilized in numerous physical forms, which can be sprayed, taken orally for the relief of osteoarthritis. The composition can be formulated as an oral nutritional composition. In addition to hydrolyzed collagen, the oral nutritional composition can include glucosamine hydrochloride, chondroitin sulfate, sodium hyaluronate, a manganese salt such as chelated manganese ascorbate, and L-malic acid. In addition to the hydrolyzed collagen, the composition should further include in the oral formulation vitamins A, C and E. The composition can be an intermediate for a nutritional oral supplement for osteoarthritis. A further object is to reduce pain at the wound site (page 2/13, [0002]; page 3/13, [0022-0024]; page 8/13, [0072]). Robson et al. (US 2016/0361290 published on December 15, 2016) disclosed of a combination of cannabinoids x and y, where x is selected from the group consisting of cannabidiol (CBD) and cannabidivarin (CBDV) and where y is selected from the group consisting of delta-9-tetrahydrocannabinol (THC) and tetrahydrocannabinovarin (THCV), in the manufacture of a pharmaceutical formulation for the treatment of arthritis, preferably the treatment of osteoarthritis or rheumatoid arthritis; or one or more of the symptoms of pain or inflammation in arthritis. The pharmaceutical formulation is packaged for delivery in the form of a gel, a tablet, a liquid, a capsule or for vaporization. More preferably the pharmaceutical formulation is packaged for delivery sublingually or buccally, preferably as a sublingual or buccal spray (page 8/13, [0028-0030 and 0033]). Osteoarthritis is caused by the joint cartilage becoming thin and uneven over time and can in some cases wear out completely. In rheumatoid arthritis, the inflamed joint lining can also invade and damage bone and cartilage when inflammatory cells release enzymes that are able to digest bone and cartilage (page 7/13, [0002 to 0003]. However, the references did not teach or suggest the recitation of “the food supplement consisting of: an extracellular matrix agent selected from the group consisting of: hydrolyzed porcine collagen, hyaluronic acid, and glucosamine or pharmaceutically acceptable salts thereof, and a cannabinoid composition”, required by claims 1, 5, and 8, and limited by the closed transitional phrase “consisting of” to exclude other active agent, such as chondroitin sulfate, or vitamin A or B, also disclosed by the references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, and 5-22 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623